Citation Nr: 0013256	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  94-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative 
osteoarthritis of the spine secondary to residuals of a shell 
fragment wound injury.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran appealed that decision and, in 
March 1997, the case was remanded for additional development.  
In July 31, 1998, the Board denied the veteran's claim on 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 1, 1999, Order, the Court reversed 
the Board's July 31, 1998, decision, and remanded the case 
for a merits adjudication.  


REMAND

The Court, in its November 1, 1999 Order, reversed the 
Board's July 31, 1998, decision, and found the veteran's 
claim to be well grounded.  In view of the Court's Order, and 
the evidence in the claims folder, the Board finds that 
additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
medical examination by a specialist in 
orthopedics.  The examiner is requested 
to review all the medical evidence in the 
claims folder relating to the veteran's 
back disorder, including the reports and 
opinions expressed by Dr. Topalov and Dr. 
Kelley.  Following review of the evidence 
and examination of the veteran, the 
examiner, assuming the veteran is unable 
to undergo an MRI because of metallic 
foreign bodies in his chest, is to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
back disorder has been aggravated or 
increased in severity because of his 
inability to have such an MRI.  The 
examiner is to provide as much rationale 
as possible for his/her opinion and is to 
comment on the opinions expressed by Drs. 
Topalov and Kelley.  

2.  Following completion of the above 
action, if the claim is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




